DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Austin Yongye on 1 March 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 201, line 1:	The phrase “claim 200” has been DELETED and REPLACED by the phrase ---claim 167---.
Claim 202, line 1:	The phrase “claim 200” has been DELETED and REPLACED by the phrase ---claim 167---.

Allowable Subject Matter
Owing to the conclusions reached by the Patent Trial and Appeal Board in their decision of 9 November 2021, Claims 167, 172-179, 181, 198, 201, 202, 205-207, and 209-211, as amended above to correct the dependency of Claims 201 and 202 from cancelled Claim 200, are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613